                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF OREGON
                                   EUGENE DIVISION

JEFFREY CAYLOR,
Plaintiff,
                                                             Case No: 6:19-cv-1990-YY
v.

COMMISSIONER,
SOCIAL SECURITY
ADMINISTRATION,
Defendant.

                                             ORDER

       Upon consideration of the parties’ Stipulation for Attorney Fees Under the Equal Access

to Justice Act (“EAJA”), 28 U.S.C. 2412(d),

       It is hereby ORDERED that the stipulation is granted. Defendant shall pay attorney’s fees

to Plaintiff pursuant to the EAJA in the amount of Four Thousand Three Hundred Dollars

($4,300.00).

       Pursuant to Astrue v. Ratliff, 130 S.Ct 2521, 2528-29 (2010), EAJA fees awarded by this

Court belong to Plaintiff and are subject to offset under the Treasury Offset Program (31 U.S.C.

§ 3716(c)(3)(B) (2006)). If after receiving the Court’s EAJA fee order, the Commissioner

determines upon effectuation of the Court’s EAJA fee order that Plaintiff does not owe a debt that

is subject to offset under the Treasury Offset Program, the fees will be made payable to Plaintiff’s

attorney. However, if there is a debt owed that is subject to offset under the Treasury Offset

Program, any remaining EAJA fees after offset will be paid by a check payable to Plaintiff but

delivered to Plaintiff’s attorney.

       Dated: May 21, 2021
                                                  /s/ Youlee Yim You
                                              _____________________________________
                                               United States Magistrate Judge
